Citation Nr: 0638299	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  99-22 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
multiple joints, to include as secondary to service-connected 
Hodgkin's disease.

2.  Entitlement to service connection for bilateral plantar 
fasciitis, to include as secondary to service-connected 
Hodgkin's disease.


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
October 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran served as a gunner's mate in the U.S. Navy, to 
include active duty in the Republic of Vietnam.  The service 
medical records are negative for any findings relating to 
Hodgkin's disease, arthritis, or plantar fasciitis.  In an 
April 1995 rating decision, the RO granted service connection 
for Hodgkin's based on the veteran's presumed exposure to 
herbicides in Vietnam.  See 38 C.F.R. §§ 3.307, 3.309.  In 
support of this appeal, the veteran alleges that he has 
developed osteoarthritis in multiple joints and plantar 
fasciitis as a result of his service-connected Hodgkin's 
disease, to include treatment for same.  

Upon reviewing the veteran's extensive medical history, the 
Board notes indications of "associated" arthritis and 
plantar fasciitis in clinical reports of the veteran's cancer 
treatment dated in July 1997.  A VA clinical report dated in 
January 1998 also listed an impression of osteoarthritis of 
the distal joints as well as plantar fasciitis.  September 
1998 findings showed a history of multiple joint arthralgias 
with a swelling of the ankle that was consistent with 
arthritis and an opinion that rheumatoid arthritis could not 
be "completely ruled out."  In July 2000, the veteran was 
examined by VA clinicians who found the veteran's hands and 
feet to be tender to palpitation bilaterally.  In October 
2000, the veteran was found to have joint pain of unknown 
etiology, with pain in the hand thought to possibly be 
rheumatoid arthritis.  In September 2005, the veteran was 
found, after radiographic viewings, to have "mild" 
degenerative changes in his feet.  

The most recent VA examination of record was conducted in 
August 2005, but the examiner did not address the question of 
whether the veteran's Hodgkin's disease caused or aggravated 
his arthritis of multiple joints and plantar fasciitis.  The 
Board finds the record to contain some indications of 
symptoms consistent with the veteran's claims for multiple-
joint arthritis and plantar fasciitis.  As these indications 
are present, the veteran should be afforded an examination to 
determine if multiple-joint arthritis and plantar fasciitis 
are present, and if so, an opinion must be obtained that 
addresses the question of whether they were caused or 
aggravated by his Hodgkin's disease, to include treatment for 
the latter service-connected disease.  As to the question of 
aggravation, the examiner must specifically determine whether 
the disorders at issue progressed beyond the normal course of 
the disease processes as a result of Hodgkin's disease, to 
include treatment for same.

The Board notes that disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2006).  Effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to implement 
the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2006).

2.  Notify the veteran of the amendment to 
38 C.F.R. § 3.310, effective October 10, 
2006, for the purpose of implementing the 
holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on 
the basis of the aggravation of a 
nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of severity 
of the nonservice-connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.

3.  The veteran must be afforded a 
comprehensive VA examination to determine 
the approximate onset date and etiology of 
any arthritis or plantar fasciitis that 
may be present.  Following a review of the 
relevant medical evidence in the claims 
file, the clinical evaluation and any 
tests that are deemed necessary, the 
examiner is asked to address the following 
question:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's plantar fasciitis and/ 
or osteoarthritis of multiple 
joints, if present, was/were caused 
or aggravated by his service-
connected  Hodgkin's Disease, to 
include treatment for same. 

The physician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
or aggravation as to find against 
causation or aggravation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of 
the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

If either of the claimed conditions 
is found to be present, and is/are 
found to be aggravated by his 
service-connected Hodgkin's disease, 
to the extent possible, the examiner 
is requested to provide an opinion 
as to approximate baseline level of 
severity of the disorder(s) before 
the onset of aggravation.

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

4.  After completion to the extent 
possible of the directed development, 
readjudicate the veteran's claims.  If 
either claim remains denied, issue an 
appropriate supplemental statement of the 
case and forward the case to the Board 
for final adjudication.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).

